Although the provisions of G. L. c. 4, § 9, might have authorized the deputy sheriff to adjourn the execution sale from May 23, 1977, until May 31,1977 (which we do not decide), it is clear from the evidence and from the judge’s findings that there was no public declaration of adjournment on May 30,1977, the date to which the sale had been most recently adjourned. Accordingly, the purported further adjournment of the sale which was declared on May 31,1977, was invalid under G. L. c. 236, § 29. Compare Tourles v. Hall, 341 Mass. 299, 304 (1960), decided under the identically worded provisions of G. L. c. 235, § 39. The judgment is reversed, and the case is remanded to the Superior Court for further proceedings.

So ordered.